       Case 1:19-cv-00235-HSO-JCG Document 1 Filed 04/10/19 Page 1 of 12



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   SOUTHERN DIVISION

      LOIS YATES,                                      )
                                                       )
                Plaintiff.                             )
                                                       )            CIVIL ACTION NO:
      v.                                               )
                                                       )          ______________________
                                                                    1:19-cv-235-HSO-JCG
      HAYDEL PROPERTIES, LP,                           )
      d/b/a DEDEAUX ROAD                               )
      SHOPPING CENTER                                  )
                                                       )
                Defendant.                             )


                                              COMPLAINT

I.         INTRODUCTION

           Plaintiff, Lois Yates, files this action, pursuant to Title III of the Americans with

Disabilities Act (“ADA”) 42 U.S.C. §12181, et. seq. In Count One of the Complaint, the Plaintiff

seeks to enjoin the Defendant’s failure to remove architectural barriers when readily achievable;

Count Two of the Complaint, the Plaintiff seeks to enjoin the Defendant’s failure to modify

policies, practices and procedures which deny equal benefits; Count Three of the Complaint, the

Plaintiff seeks to enjoin the Defendant’s discrimination on the basis of disability is a denial of the

“full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations”; and Count Four of the Complaint, the Plaintiff seeks to enjoin the Defendant

for failure to design, construct and/or remediate the facility in compliance with ADA standards.

II.        JURISDICTION, PARTIES, AND ARTICLE III STANDING

           1.      Because this is an action for declaratory and injunctive relief pursuant to Title III of

the ADA 42 U.S.C. §12181, et. seq., and its implementing regulations, this Court is vested with


                                                      1
      Case 1:19-cv-00235-HSO-JCG Document 1 Filed 04/10/19 Page 2 of 12



original jurisdiction under 28 U.S.C. §1331 and §1343.

          2.   Venue is proper in this Court, the United States District Court for the Southern

District of Mississippi, pursuant to Title 28, U.S.C. §1391 and the Local Rules of the United States

District Court for the Southern District of Mississippi.

          3.   Plaintiff, Lois Yates, has malignancy (more commonly known as “cancer”) as well

as severe lung damage and chronic obstructive pulmonary disease. As a result, Ms. Yates uses

mobility devices such as a walker and a wheelchair for mobility. The extent of Ms. Yates’ physical

disabilities limits her ability to care for herself, perform manual tasks, walk, stand, lift, bend, and

work; all of which are major life activities pursuant to 42 U.S.C. § 12102 (2) (A). Ms. Yates is,

accordingly, a person with a disability pursuant to the ADA, in that she has a physical impairment

substantially limiting one or more major life activities. 42 U.S.C. § 12102; See also 28 C.F.R. §

36.104.

          4.   Defendant, Haydel Properties, LP, d/b/a Dedeaux Road Shopping Center

(hereinafter “Haydel”), is a corporation that is both registered to conduct business and is

conducting business within the State of Mississippi sufficient to create both general and specific

in person am jurisdiction. Upon information and belief, Haydel, “leases” commercial spaces in its

property, Dedeaux Road Shopping Center (hereinafter the “Shopping Center”) located at 14451

Dedeaux Road, Gulfport, MS 39503. 42 U.S.C. § 12182. The Shopping Center is a commercial

property that qualifies as a place of public accommodation. Therefore, Haydel, as the owner and

operator, qualifies as a covered entity under Title III pursuant to 42 U.S.C. § 12181(7). Therefore,

the Shopping Center qualifies as a place of public accommodation pursuant to 42 U.S.C. §

12181(7).



                                                  2
       Case 1:19-cv-00235-HSO-JCG Document 1 Filed 04/10/19 Page 3 of 12



       5.      All events giving rise to this lawsuit occurred in the Southern District of Mississippi

and the Defendant is a citizen thereof.

       6.      Plaintiff Lois Yates resides in Biloxi, Mississippi and lives within a twenty-minute

drive of the Shopping Center. In December 2018, she went to the Shopping Center, (Metro PCS

and other stores) during her visit to Gulfport. She has definite plans to return to Gulfport and the

Shopping Center, during 2019 to shop there and to verify compliance with the ADA. However,

her desire to return is adversely affected by the inaccessible conditions at the Shopping Center.

       7.      Because of the barriers described herein the Plaintiff has been denied full and equal

enjoyment of the Defendant’s premises on the basis of her disabilities.

       8.      The Plaintiff accordingly, has Article III standing to pursue this case because (1)

she is a person with a disability, pursuant to the statutory and regulatory definition; (2) the

Defendant’s Shopping Center is a place of public accommodation, pursuant to the statutory and

regulatory definition; (3) she has suffered a concrete and particularized injury, by being denied

access to the retail stores due to the absence of accessible parking and an accessible path of travel

to the stores, as well as, the Defendant’s denial of the use of the Shopping Center for her full and

equal enjoyment as compared to individuals without disabilities; and (4) because these

architectural barriers and policies continue to exist, there is a genuine threat of imminent future

injury, as described herein. Although the Plaintiff has plans during 2019 to return to the Shopping

Center, she is deterred from doing so by the barriers which she encountered on her last and

previous visits to the Store.




                                                  3
      Case 1:19-cv-00235-HSO-JCG Document 1 Filed 04/10/19 Page 4 of 12



   COUNT ONE – FAILURE TO REMOVE ARCHITECTURAL BARRIERS WHEN
           READILY ACHIEVABLE. [42 U.S.C. § 12182(b)(2)(A)(iv)]

       9.      The Plaintiff is informed and believes based on publicly available information that

the shopping center located at 14451 Dedeaux Road, Gulfport, MS was first constructed in 2006.

       10.      “alterations” made to existing facilities after January 26, 1992, and all newly

constructed facilities for first occupancy after January 26, 1993, were required to have been built

in strict compliance with the ADA 1991 new construction Standards. 42 U.S.C. § 12183(a) and

(b). 28 C.F.R. § 36.402. See 28 C.F.R. § 36.406(5)(ii) which states,

       Newly constructed or altered facilities or elements covered by §§ 36.401 or 36.402
       that were constructed or altered before March 15, 2012 and that do not comply
       with the 1991 Standards shall, on or after March 15, 2012, be made accessible in
       accordance with the 2010 Standards.

Architectural Barriers

       11.     When the Plaintiff visited the facility in early December 2018, she

experienced the following barriers to access as a person with a disability:

              A.       Based on the total number of parking spaces, the Defendant has failed to

       provide the required number of accessible parking spaces, including the number of required

       van-accessible parking spaces;

              B.       The Defendant has failed to provide at least one “van” accessible parking

       space measuring 132 inches wide with a 60-inch-wide adjacent access aisle, or alternatively

       measuring 96 inches wide with a 96-inch-wide adjacent access aisle;

              C.       The Defendant has failed to provide required signage designating accessible

       parking, including the required height and placement of accessible signage;

              D.       The Defendant has failed to provide any required accessible routes from the

       parking areas to the entrance;


                                                 4
      Case 1:19-cv-00235-HSO-JCG Document 1 Filed 04/10/19 Page 5 of 12



              E.       The Defendant has failed to provide any curb ramps or curb cuts from the

       parking areas to the store entrances as required to provide an accessible path of travel where

       the level change is greater than one inch;

       12.      The barriers to access and other violations of the ADA still exist and have not been

remedied or altered in such a way as to effectuate compliance with the provisions of the Standards.

       13.     Unless the Defendant takes remedial action, the Plaintiff will continue to encounter

the architectural barriers described herein, and, as a result, be discriminated against by the

Defendant on the basis of her disabilities.

       14.     The Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. she is entitled to have her reasonable attorney’s fees, costs and expenses

paid by the Defendant pursuant to 42 U.S.C. §12205.

       15.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the

Plaintiff injunctive relief, including an Order to remove architectural barriers and bring the facility

into compliance with the ADA Standards.

COUNT TWO – FAILURE TO MODIFY POLICIES, PRACTICES AND PROCEDURES
       WHICH DENY EQUAL BENEFITS. [42 U.S.C. § 12182(b)(2)(A)(ii)]

       16.     Plaintiff incorporates by reference and realleges all the paragraphs above.

       17.     By its clear text, Title III requires a public accommodation to provide individuals

with disabilities more than simple physical access. Removal of architectural barriers as described

in Count One is only one component of compliance with the Statute. Thus, a place of public

accommodation must not have and must modify any policy or practice which effectively, or

directly denies access to goods or services to individuals with disabilities and prevents them from

realizing the full and equal enjoyment of goods and services offered. 42 U.S.C. §



                                                  5
      Case 1:19-cv-00235-HSO-JCG Document 1 Filed 04/10/19 Page 6 of 12



12182(b)(2)(A)(ii).

       18.    The Defendant has failed to make modifications in its policies, practices, and

procedures as follows:

             A.          The Defendant has demonstrated that it has a policy of non-compliance with

       the ADA new construction Standards by its failure to design and construct the facility in

       compliance with the applicable Standards, which became effective January 1993;

             B.          The presence of architectural barriers identified in Count One demonstrates

       that the Defendant either has no policies or has failed to create, adopt, and/or implement

       policies and procedures for the continual removal of architectural barriers where readily

       achievable;

       19.    To date, the Defendant’s discriminating policies, practices, and/or procedures have

not been modified to afford goods, services, facilities, privileges, advantages, or other

accommodations to individuals with disabilities.

       20.    The Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and

expenses paid by the Defendant pursuant to 42 U.S.C. § 12205.

       21.    Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin the Defendant from

engaging in these discriminatory policies, practices, and procedures.

       22.    Therefore, the Plaintiff hereby demands that the Defendant both create and adopt a

corporate practice and policy that the Defendant (a) will fully comply with the ADA design and

alteration Standards so that architectural barriers identified in Count One are permanently

removed from the Defendant’s establishment; and (b) the Defendant will implement policies and

procedures which provide individuals with disabilities, including those with mobility



                                                  6
      Case 1:19-cv-00235-HSO-JCG Document 1 Filed 04/10/19 Page 7 of 12



impairments, full and equal enjoyment and use of all goods and services.

             COUNT THREE – DENIAL OF FULL AND EQUAL ENJOYMENT

       23.     Plaintiff realleges and incorporates, herein, all the paragraphs above.

       24.     Discrimination on the basis of disability is a denial of the “full and equal enjoyment

of the goods, services, facilities, privileges, advantages, or accommodations” and is prohibited.

42 U.S.C. 12182(a). Further, the ADA specifically makes it unlawful to provide individuals with

disabilities with an “unequal benefit,” and to relegate individuals with disabilities to a “different

or separate” benefit. 42 U.S.C. §§ 12182(b)(1)(A))(ii)-(iii); 28 C.F.R. § 36.202(b)-(c).

       25.      For that reason, the Act applies not only to barriers to physical access to places of

public accommodation, but also to any policy, practice, or procedure which operates to deprive or

diminish individuals with disabilities full and equal enjoyment of the privileges and services

offered by the public accommodation. 42 U.S.C. 12182.

       26.     The Plaintiff was denied full and equal access to the shopping center and all its

stores due to the Defendant’s denial of equal services and benefits. As compared to individuals

without disabilities, the Plaintiff experienced unequal treatment and inferior accommodations at

the Defendants’ facility as follows:

              A.       The inaccessible features of the Defendants parking lot deny the Plaintiff

       the equal use of parking spaces with access aisles which prohibit her ability to enter or exit

       her vehicle and safely transfer to or from a mobility device;

              B.       The inaccessible path of travel from the parking lot to the store entrances

       makes it difficult or impossible for the Plaintiff to traverse the elevated areas which results

       in unequal access and discriminatory treatment of the Plaintiff and others similarly situated.

              C.       Without curb ramps or curb cuts, a person using a wheelchair or similar


                                                 7
       Case 1:19-cv-00235-HSO-JCG Document 1 Filed 04/10/19 Page 8 of 12



       mobility device cannot access the sidewalk where the store entrances are located.

       Therefore, a person with a mobility impairment is excluded from all the stores located

       therein.

       27.     The Defendant’s continued failure to maintain ADA accessibility as an integral part

of the facility and shopping experience has segregated or otherwise treated the Plaintiff and others

similarly situated differently, in that, the lack of accessible features and policies caused the

Plaintiff to be dependent on others to attempt access and caused her to be deterred from returning

to this facility for fear of experiencing the same kind of discriminatory barriers and treatment.

       28.     The Defendant’s conduct and unequal treatment of the Plaintiff constitute

continuous discrimination in violation of the ADA; 28 C.F.R.§ 36.211(a).

       29.     Absent a Court ordered injunction, the Defendant will continue to deny the Plaintiff

equal access to the goods and services offered at the facility.

       30.        The Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

paid by the Defendant pursuant to 42 U.S.C. § 12205.

       31.     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin the Defendant

from engaging in these continuous discriminatory practices which have resulted in denial of equal

access by the Plaintiff.

         COUNT FOUR - FAILURE TO DESIGN AND CONSTRUCT THE FACILITY IN
             COMPLIANCE WITH ADA STANDARDS [42 U.S.C. § 12183(a)(1)]

       32.        Plaintiff incorporates by reference and realleges all the paragraphs above.

       33.     The ADA requires that all newly constructed facilities be designed and constructed



                                                   8
       Case 1:19-cv-00235-HSO-JCG Document 1 Filed 04/10/19 Page 9 of 12



according to architectural standards set by the Attorney General. 42 U.S.C. §§ 12183(a), 12186(b).

Those Standards are incorporated into the Department of Justice's regulation implementing title

III of the ADA, 28 C.F.R. Part 36, Appendix A. The Standards set architectural requirements for

places of public accommodation which were constructed after January 1993. Thus, the Defendant

violated the statute by failing to design and construct the shopping center in accordance with the

applicable Standards. (see paragraph 12 above).

       34.      The Defendant further violated the Standards by failing to make readily achievable

modifications after construction or remediate the facility in compliance with the Standards after

its construction.

       35.     To date, architectural barriers remain at the facility due to construction and barrier

removal violations.

       36.      The Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

paid by the Defendant pursuant to 42 U.S.C. § 12205

       37.     Pursuant to 42 U.S.C. § 12188 this Court is authorized to issue an injunction against

the Defendant by ordering the facility brought into compliance with the Standards.

WHEREFORE, premises considered, the Plaintiff, demands judgment against the Defendant on

Counts One through Four and request the following injunctive and declaratory relief:

         1.    That the Court declare that the Defendant as well as all the Defendant’s illegal

               actions violate the ADA, as more particularly described above;

         2.    That the Court enter an order requiring the Defendant to alter the facility to make

               it accessible to and usable by individuals with disabilities to the full extent required

               by the ADA as stated in Count One;


                                                  9
Case 1:19-cv-00235-HSO-JCG Document 1 Filed 04/10/19 Page 10 of 12
Case 1:19-cv-00235-HSO-JCG Document 1 Filed 04/10/19 Page 11 of 12
Case 1:19-cv-00235-HSO-JCG Document 1 Filed 04/10/19 Page 12 of 12
